951 F.2d 1260
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Freddie L. PERRY, Plaintiff-Appellant,v.Michael QUINLAN, et al., Defendant-Appellees.
No. 91-3251.
United States Court of Appeals, Tenth Circuit.
Dec. 11, 1991.

ORDER AND JUDGMENT**
Before MCKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.*
EBEL, Circuit Judge.


1
Appellant Perry appeals the district court's dismissal of his complaint filed pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 1331 (under  Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)), against the United States Parole Commission and various state officials.   We grant the appellant's motion to proceed in forma pauperis.


2
After examining the record, we conclude that the district court correctly dismissed the action for substantially the reasons stated in its Memorandum and Order of October 28, 1991.   Accordingly, we AFFIRM the judgment below.   The mandate shall issue forthwith.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   Therefore, the case is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3